     Case 3:20-cv-01515-DMS-LL Document 21 Filed 02/02/21 PageID.444 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10   ROBERT WILSON,                                      Case No.: 20-cv-1515-DMS-LL
11                                     Plaintiff,
                                                         ORDER GRANTING MOTION TO
12   v.                                                  STAY
13   RATER8, LLC, a Delaware Limited
     Liability Company; SAN DIEGO
14
     ORTHOPAEDIC ASSOCIATES
15   MEDICAL GROUP, a California
     Corporation; LARRY D. DODGE, M.D.,
16
     INC., a California Corporation,
17                                  Defendants.
18
19         Before the Court is Defendants’ motion to stay this action pending a decision from
20   the United States Supreme Court in Facebook, Inc. v. Duguid, et al., Case No. 19-511
21   (“Duguid”). For the reasons discussed below, the motion is granted.
22                                                  I.
23                                      BACKGROUND
24         On August 6, 2020, Plaintiff filed this class action against Defendants, alleging a
25   violation of the Telephone Consumer Protection Act (47 U.S.C. § 227, et seq.) (“TCPA”),
26   and California Business & Professions Code § 17200 (“UCL”). (Compl. ¶¶ 1, 2.) Plaintiff
27   alleges that immediately after seeing Larry D. Dodge, M.D. for an independent medical
28   examination, Plaintiff wrongfully received a text message asking him to complete a survey


                                                                                 20-cv-1515-DMS
     Case 3:20-cv-01515-DMS-LL Document 21 Filed 02/02/21 PageID.445 Page 2 of 5



 1   regarding his visit with Dr. Dodge. (Id. at ¶¶ 3, 4.) Plaintiff alleges Defendants used an
 2   Automatic Telephone Dialing System (“ATDS”) to send the text message without
 3   Plaintiff’s consent. (Id. at ¶¶ 17, 18.) `
 4          On October 27, 2020, Defendants filed a motion to stay proceedings pending a
 5   decision from the Supreme Court in Duguid. (ECF No. 11.) Defendants claim the
 6   forthcoming decision could have a significant and potentially dispositive impact on this
 7   case because the Supreme Court may determine what technology qualifies as an ATDS,
 8   and thus whether Plaintiff’s claims under the TCPA are viable. (Id. at 1.)
 9          On November 4, 2020, Plaintiff filed a First Amended Complaint (“FAC”). (ECF
10   No. 12.) In his FAC, Plaintiff asserts an additional state law claim for violations of the
11   Confidentiality of Medical Information Act, Civil Code § 56, et seq. (CMIA). (Id. at ¶ 2.)
12   Plaintiff also named Maneesh Bawa, M.D. as an additional defendant. (Id.) On November
13   20, 2020, Plaintiff filed an opposition to Defendant’s motion to stay, (ECF No. 15), and
14   Defendants filed a reply brief on November 27, 2020. 1 (ECF No. 16.)
15                                                     II.
16                                         LEGAL STANDARD
17          “[T]he power to stay proceedings is incidental to the power inherent in every court
18   to control the disposition of the causes on its docket with economy of time and effort for
19   itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).
20   “How this can best be done calls for the exercise of judgment, which must weigh competing
21   interests and maintain an even balance.” Id. at 254-55 (citations omitted).
22          These interests include (1) “the possible damage which may result from granting a
23   stay,” (2) “the hardship a party may suffer if the case is allowed to go forward,” and (3)
24   “the orderly course of justice measured in terms of the simplifying or complicating of
25
26
27   1
       Plaintiff filed objections to a declaration submitted by Defendants’ counsel in support of the present
     motion. (ECF No. 18.) The Court does not rely on the statements contained in the declaration, and
28   therefore declines to rule on the objections.


                                                                                              20-cv-1515-DMS
     Case 3:20-cv-01515-DMS-LL Document 21 Filed 02/02/21 PageID.446 Page 3 of 5



 1   issues, proof, and questions of law which could be expected to result from a stay.” Lockyer
 2   v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (quoting CMAX, Inc. v. Hall, 300
 3   F.2d 265, 268 (9th Cir. 1962)). Further, a district court may stay a case “pending resolution
 4   of independent proceedings which bear upon the case,” even if those proceedings are not
 5   “necessarily controlling of the action before the court.” Leyva v. Certified Grocers of Cal.,
 6   Ltd., 593 F.2d 857, 863–64 (9th Cir. 1979). “[S]tays should not be indefinite in nature.”
 7   Dependable Highway Express, Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir.
 8   2007). For a stay to be granted, it must “[appear] likely the other proceedings will be
 9   concluded within a reasonable time.” Leyva, 593 F.2d at 864.
10                                                       III.
11                                                DISCUSSION
12          Judicial efficiency favors a stay of these proceedings. In assessing whether to stay
13   a case, a court must consider “the orderly course of justice measured in terms of the
14   simplifying or complicating of issues, proof, and questions of law which could be expected
15   to result from a stay.” Lockyer, 398 F.3d at 1110. The Supreme Court’s decision in Duguid
16   will clarify a core legal issue in this action, namely “[w]hether the definition of ATDS in
17   the TCPA encompasses any device that can ‘store’ and ‘automatically dial’ telephone
18   numbers, even if the device does not ‘us[e] a random or sequential number generator.’”
19   See Facebook, Inc. v. Duguid, 2019 WL 5390116 (U.S.), at *ii (petitioning Supreme
20   Court); Facebook, Inc. v. Duguid, No. 19-511, 2020 WL 3865252, at *1 (U.S. July 9, 2020)
21   (granting writ). Here, as noted, Plaintiff alleges that Defendants unlawfully used an ATDS
22   to message him without his express written consent. As Defendants argue, the adjudication
23   of this issue may well determine whether the device used to message Plaintiff constitutes
24   an ATDS under the TCPA. 2 (Mot. to Stay at 25; Reply Brief at 2). Allowing this case to
25
26
27   2
       Plaintiff argues that his CMIA claims will remain regardless of the outcome in Duguid. (Opp. to Mot.
     at 1, 7-8). However, these claims arise out of state law, and Plaintiff does not plead diversity jurisdiction
28   with the CMIA Defendants. In the absence of the TCPA claim, subject matter jurisdiction may not exist.


                                                                                                  20-cv-1515-DMS
     Case 3:20-cv-01515-DMS-LL Document 21 Filed 02/02/21 PageID.447 Page 4 of 5



 1   proceed pending a decision in Duguid could be wasteful and result in duplicative
 2   proceedings. Additionally, in the absence of a stay, the parties would expend resources
 3   conducting discovery. The burden of discovery could be reduced by the outcome of
 4   Duguid. While “being required to defend a suit, without more, does not constitute a ‘clear
 5   case of hardship or inequity,’” Lockyer, 398 F.3d at 1112, the burden of litigating an issue
 6   that may be mooted adds to that potential hardship. Defendants’ interest in avoiding
 7   potentially unnecessary litigation and discovery is consistent with the Court’s interest in
 8   preserving judicial resources and efficiency. These factors, therefore, weigh in favor of
 9   staying the case.
10         By contrast, the risk of prejudice to Plaintiff is minimal. The duration of the stay
11   requested by Defendants is reasonably determinate. Under the Supreme Court’s customary
12   practice, a decision in Duguid will likely be issued by the end of this summer.
13         Plaintiff argues that a stay will prejudice his case because evidence may become
14   unavailable pending the decision in Duguid. (Opp. to Mot. to Stay at 18-19.) However,
15   even crediting Plaintiff’s assertion that certain third-party carriers retain call and text
16   message logs for only 18 to 24 months, the issuance of a stay in this matter should not
17   result in loss of such evidence. Plaintiff alleges that he received the subject messages on
18   June 23, 2020. (FAC ¶30). If the Supreme Court issues its decision in Duguid as late as
19   August 2021, Plaintiff should still have several months to initiate discovery and obtain the
20   relevant text logs before they become unavailable. The possibility that a stay would limit
21   Plaintiff’s access to this evidence is speculative, and largely undermined by Plaintiff’s own
22   projections. Plaintiff could also move the Court to lift the stay and pursue targeted
23   discovery in the event a ruling by the Supreme Court is delayed. Considering the interests
24   of justice, competing equities and likely limited duration of the stay, the Court is persuaded
25   that a stay of this case is appropriate.
26   ///
27   ///
28   ///


                                                                                     20-cv-1515-DMS
     Case 3:20-cv-01515-DMS-LL Document 21 Filed 02/02/21 PageID.448 Page 5 of 5



 1                                              IV.
 2                                CONCLUSION AND ORDER
 3         For the reasons discussed above, Defendants’ motion is granted and all proceedings
 4   in this matter will be stayed pending the Supreme Court’s decision in Duguid. The parties
 5   will notify the Court within 14 days after the Supreme Court issues its decision.
 6         IT IS SO ORDERED.
 7
     Dated: February 2, 2021
 8                                               _____________________________
 9                                               Honorable Dana M. Sabraw
                                                 United States Chief District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                                   20-cv-1515-DMS
